DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
2.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Jesse M. Flores (Reg. No. 62,879) on Dec. 9, 2021.
3.	The application has been amended as follows:
	In claim 2 (line 1), claim 6 (line 1), claim 7 (line 1) and claim 8 (line 1), replace “a” with – the – before “microelectronic.”
	In claim 9 (line 1), replace “an” with – the – before “additional.”

Allowable Subject Matter
4.	Claims 1-14 and 16-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
	In re claim 1, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2020/0227397.  The improvement comprises: removing the base structure and portions of the semiconductive structures expose the doped semiconductive material and additional portions of the semiconductive structures; and patterning the doped semiconductive material after removing the base structure and the portions of the semiconductive structures to form at least one source structure over the stack structure and coupled to the cell pillar structures.
	In re claims 13 and 20, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2020/0227397.  The improvement comprises semiconductive structures comprising epitaxial semiconductive material.
	In re claim 16, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2020/0227397.  The improvement comprises additional doped semiconductive material vertically interposed between the semiconductive structures and the cell pillar structures; and gate dielectric material horizontally interposed between semiconductive structures and one or more of the conductive structures.
	In re claim 17, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2020/0227397.  The improvement at least comprises: conductive pad structures over the conductive routing structures; and additional conductive contacts extending between and coupling the conductive routing structures and the conductive pad structures.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Response to Arguments
7.	Applicant’s arguments, submitted on 11/18/21, have been fully considered and are persuasive.  The rejections, as set forth in the previous office action, have been withdrawn. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Dec. 9, 2021



/HSIEN MING LEE/